Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 1 of 24



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:19-cv-63015-JIC

  CARL BRUN,

                 Plaintiff,

  v.

  HEALTHCARE REVENUE RECOVERY
  GROUP, LLC and PARAGON
  CONTRACTING SERVICES, LLC.

              Defendants.
  _______________________________/

   DEFENDANT, HEALTHCARE REVENUE RECOVERY GROUP, LLC’S, RESPONSE
       TO PLAINTIFF’S MOTION TO DISMISS WITHOUT PREJUDICE [DE 20]
                       WITH MEMORANDUM OF LAW

         COMES NOW, the Defendant, HEALTHCARE REVENUE RECOVERY GROUP, LLC

  (hereinafter “HRRG” or “Defendant”), by and through its undersigned counsel, and files this

  Response to Plaintiff’s Motion to Dismiss without Prejudice [DE 20] pursuant to Rule 41(a)(2) of

  the Federal Rules of Civil Procedure, and in response thereof states the following:

       I. INTRODUCTION

         Plaintiff, Carl Brun, instituted the above-styled action alleging that Defendant,

  HEALTHCARE REVENUE RECOVERY GROUP, LLC, violated the federal Fair Debt

  Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., by asserting that certain collection

  correspondence sent to Plaintiff by Defendant is in violation of the Fair Debt Collection Practices

  Act (“FDCPA”) and/or Florida’s Consumer Collection Practices Act (“FCCPA”). Specifically,

  Mr. Brun alleged that HRRG violated Sections 1692g and Section 1692e of the FDCPA by failing

  to send a collection notification containing the required disclosure pursuant to Section 1692g while



                                                   1
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 2 of 24



  also sending a collection communication that is deceptive and/or misleading by including the

  words “accelerated collection activities” in violation of Section 1692e.

         Plaintiff’s initial Complaint alleged, in part, that HRRG violated the FDCPA for failing to

  comply with Section 1692g despite clear indication that the letter received by the Plaintiff was

  clearly beyond the one (1) year statute of limitations. On or before October 2, 2018, Mr. Carl Brun

  was mailed a debt collection communication seeking payment for an outstanding medical debt

  obligation. (See attached Ex. A-1) The October 2, 2018 letter was mailed to Mr. Brun at 12213

  Quilting Lane, Boca Raton, Florida 33428-4638. (See attached Ex. A) The October 2018 letter is

  defined as HRRG’s “validation notification” and contains the 1692g disclosure. (See attached Ex.

  A-1) On November 7, 2018, HRRG mailed its second letter identified “2nd Follow Up Letter” sent

  to the same address as the October 2, 2018 letter. (See DE 1-4) The November 7, 2018 letter

  contains two disclosures in bold large print.        The first disclosure states “NOTICE: SEE

  REVERSE SIDE FOR IMPORTANT INFORMATION” and “NOTICE: SEE REVERSE

  SIDE FOR APPLICABLE DISCLOSURES AND PAYMENT INFORMATION” On the

  reverse side of the November 7, 2018 letter, the following phrase is written: “This communication

  is from a debt collector.” (See Ex. B-3)

         On December 9, 2019, Plaintiff, by and through his undersigned counsel filed a Complaint

  for Damages seeking damages under the FDCPA and/or FCCPA based on allegations contained

  in content of the attached November 7, 2018 letter. (DE 1-4) On January 10, 2020, HRRG filed its

  Answer and Affirmative Defenses. [DE 8] On January 14, 2020, the undersigned counsel sent to

  Plaintiff’s counsel correspondence informing counsel that the November 7, 2018 letter was NOT

  the first collection communication and, furthermore, provided counsel with the actual first notice

  for his review and consideration. (Ex. 1) The January 14, 2020 letter also pointed out that the



                                                   2
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 3 of 24



  FDCPA claim based on the November 7, 2018 letter was clearly beyond the one-year statute of

  limitations and is therefore not actionable and should be dismissed. (Ex. 1) On January 31, 2020,

  Plaintiff’s counsel filed his First Amended Complaint seeking damages under the FDCPA and/or

  FCCPA. (See DE 14) On February 3, 2020, the undersigned again sent draft correspondence to

  Plaintiff’s counsel addressing the allegations contained in the First Amended Complaint. (Ex. B)

  The February 3, 2020 correspondence again points out that Plaintiff and his counsel are in

  possession of the actual first letter dated October 2, 2018 which demonstrates compliance with

  Section 1692g, and furthermore, that the letter is beyond the 1 year statute of limitations. (Ex. B)

  Moreover, The February 3, 2020 correspondence points out other legal and factual errors in the

  Complaint that Plaintiff’s counsel knew or should have known from documents in their possession.

  (Ex. B)

  II.    LEGAL STANDARD

         Under Rule 41 of the Federal Rules of Civil Procedure, a plaintiff may unilaterally

  voluntarily dismiss an action only before the opposing party has served either an answer or a

  motion for summary judgment. See Fed. R. Civ. P. 41(a)(1). However, after the defendant has

  answered or moved for summary judgment, a plaintiff seeking to voluntarily dismiss her complaint

  must obtain a court order, which the court may issue "on terms that the court considers proper."

  See id. 41(a)(2). "Unless the order states otherwise, a dismissal under [Rule 41(a)(2)] is without

  prejudice." Id. "The purpose of Rule 41(a)(2) 'is primarily to prevent voluntary dismissals

  which unfairly affect the other side, and to permit the imposition of curative conditions.'" Arias v.

  Cameron, 776 F.3d 1262, 1268 (11th Cir. 2015) (quoting McCants v. Ford Motor Co., Inc., 781

  F.2d 855, 856 (11th Cir. 1986)).

         In most circuits, the district courts must apply some variation of a multi-factor test to



                                                   3
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 4 of 24



  determine if voluntary dismissal under Rule 41(a)(2) should be permitted. See 9 Fed. Prac. & Proc.

  Civ. § 2364 (3d ed.), Westlaw (database updated April 2017). Unlike other circuits, however, "the

  Eleventh Circuit does not rely on a list of factors to examine when considering a Rule 41 motion."

  Bradley v. MARTA, 2014 U.S. Dist. LEXIS 126194, 2014 WL 4449874, *1 (N.D. Ga. 2014).

  Instead, in the Eleventh Circuit, a "district court must 'weigh the relevant equities and do justice

  between the parties in each case, imposing such costs and attaching such conditions to the dismissal

  as are deemed appropriate.'" Pontenberg v. Bos. Sci. Corp., 252 F.3d 1253, 1256 (11th Cir. 2001)

  (quoting McCants, 781 F.2d at 857).

  III.   RESPONSE TO MOTION WITH REQUEST FOR MODIFICATION

         HRRG asserts that it would have prevailed on its defenses of the FDCPA claim and

  therefore should be entitled to a dismissal with prejudice as to the FDCPA allegations. It is clear

  from the pleadings and evidence presented that HRRG had complied with all of the provisions of

  the FDCPA in all respects, in addition to the clear evidence that the statute of limitations would

  have barred the FDCPA as a matter of law. After the filing of HRRG’s Answer and Affirmative

  Defenses, the undersigned counsel for HRRG sent plaintiff’s counsel a dismissal demand letter

  which sought a withdrawal and dismissal of the claims against HRRG as alleged in the initial

  Complaint. (See attached Ex. A) The January 14, 2020 correspondence stated the reasons for

  dismissal including the fact that the November 7, 2018 letter was actually the second letter and not

  the first letter as required by 1692. (See attached Ex. A) A copy of the October 2, 2018 letter was

  also provided. (See attached Ex. A-1) Further, The January 14, 2020 correspondence also

  referenced the Rotkiske opinion as an additional basis for dismissal. (See attached Ex. A)

         Despite receipt of the January 14, 2020 correspondence with attachment, Plaintiff elected

  to file an Amended Complaint on January 31, 2020 [DE 14] which incorporated the same legal



                                                   4
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 5 of 24



  arguments under the FDCPA and added claims under the FCCPA. On February 3, 2020, the

  undersigned counsel again sent a dismissal demand letter (See attached Ex. B) and, after no action

  was taken, filed HRRG’s Answer and Affirmative Defenses to Plaintiff’s Amended Complaint on

  February 7, 2020. [DE 16] Following the expiration of the dismissal deadline, the undersigned

  counsel began drafting HRRG’s Motion for Summary Judgment. Before completion and filing of

  the dispositive motion, Plaintiff’s counsel filed its Motion to Dismiss without prejudice.1

          Defendant seeks a dismissal with prejudice as to the FDCPA claims since it is clearly

  undisputed that Defendant is entitled to judgment as a matter of law based on the attached

  documents and as admitted by the Plaintiff’s motion for dismissal without prejudice. Defendant

  shall be prejudiced in the fact that it has expended unnecessary attorney’s fees and costs associated

  the with defense of the entire case and may be entitled to attorney’s fees and costs in the defense

  of this FDCPA action under 1692k. To merely forego, its defense and fees incurred to defend both

  actions in federal court without the ability to prevail on the merits and seek reimbursement of costs

  and fees for the defense of the FDCPA action, was not agreeable to warrant an approval of a

  dismissal of all claims without prejudice.

          WHEREFORE, Defendant, HEALTHCARE REVENUE RECOVERY GROUP, LLC,

  seeks the court to enter an order of dismissal with prejudice as to the claims asserted under the

  FDCPA and issue an order of dismissal without prejudice as to the claims asserted under the

  FCCPA. The Defendant further requests to the court to reserve jurisdiction to consider attorney’s

  fees and costs associated with the defense of the case pursuant to Section 1692k.

          Dated this 3rd day of March, 2020.


  1
    The undersigned has great respect for the FDCPA experience of Plaintiff’s counsel and generally matters are
  resolved without issue and handled professionally. The Defendant challenges the request to dismiss without
  prejudice depriving the Defendant of the opportunity to prevail on the merits and seek compensation for the
  unnecessary fees that were incurred to defend obvious facts to support judgment in favor of the Defendant.

                                                           5
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 6 of 24



                                                     Respectfully submitted,

                                                     /s/ Ernest H. Kohlmyer, III
                                                     Ernest H. Kohlmyer, III, Esq.

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on March

  3, 2020, via the Court Clerk’s CM/ECF system which will provide notice to the following: Jibrael

  S. Hindi, Esq. and Thomas J. Patti, Esq. of The Law Offices of Jibrael S. Hindi at

  jibrael@jibraellaw.com and tom@jibraellaw.com (Attorneys for Plaintiff) and John Philip Gaset

  of Dinsmore & Shohl at John.Gaset@Dinsmore.com (Attorneys for Paragon Contracting Services

  LLC.).


                                                     /s/ Ernest H. Kohlmyer, III
                                                     Ernest H. Kohlmyer, III, Esquire
                                                     Florida Bar No.: 0110108
                                                     skohlmyer@shepardfirm.com
                                                     Shepard, Smith, Kohlmyer & Hand, P.A.
                                                     2300 Maitland Center Parkway, Suite 100
                                                     Maitland, Florida 32751
                                                     Telephone (407) 622-1772
                                                     Facsimile (407) 622-1884
                                                     Attorneys for Defendant, Healthcare
                                                     Revenue Recovery Group, LLC




                                                 6
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 7 of 24




                               EXHIBIT A
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 8 of 24
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 9 of 24
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 10 of 24




                               EXHIBIT A-1
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 11 of 24
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 12 of 24
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 13 of 24
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 14 of 24




                                EXHIBIT B
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 15 of 24
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 16 of 24
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 17 of 24
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 18 of 24




                               EXHIBIT B-1
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 19 of 24
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 20 of 24
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 21 of 24




                               EXHIBIT B-2
 Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 22 of 24
                                                                                                                                      Page loll



MAIL RETURN ONLY
PO BOX 8486 • CORAL SPRINGS FL 33075·8486                                                                               800-984-911 S
                                                                                                                    en Espanol 800·398-3975
       November 07, 2018


       HRRG
       CARLJBRUN
       12213 QUILTING LN
       BOCA RATON FL 33428-4638




                                                                                                            Re:- 2nd Follow Up Letter
                                                                                                                    h�
     Dear Carl J Brun:                                                                                          Pl N# 111111111111111
     Some time ogo, the heolth care provider(s) listed below, hired Healthcare Revenue Recovery Group, LLC (HRRG) to
     collect the balance shown below. Many patients do not realize thot they will get separate bills from the facility and
     from the physician. This balance covered the charges for PHYSICIAN SERVICES.
     Please call us toll free at 800-984-9115. At HRRG we strive to treat you kindly, and fairly. If you feel we have not
     achieved our goal, please let us know. (NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION.)

     We wont you to avoid accelerated colledion adivities. Just fill in your credit cord information on the reverse, or
     enclose your check/money order payable fo the creditor listed, along with the payment voucher below. The reply
     envelope provided needs no postage. Unless specified, your payment will be applied to the oldest balance first. To
     pay without the need to speak to a live agent, try using our automated IVR accessible 24 hours a day by calling
     855-PAY-HRRG (855-729-4774).
     Best regards from,
     Healthcare Revenue Recovery Group, LLC



                (NOTICE: SEE REVERSE SIDE FOR APPLICABLE DISCLOSURES AND PAYMENT INFORMATION.)



      Reference#­                            Total Balance: �                                        Amount Enclosed $      ------
  Creditor                            Account#                           Regarding                                         Amt Owed   ServDate
                                                                         BRUN.CARL J




                                                       PO BOX S406
                                                       CINCINNATI OH 45273·7942
                                                       l,lnl, I, I 1111,11111 I,, II, I, 1111, lu, lu I,, I ,II,,, II




                                                                                                                                                  H3
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 23 of 24




                               EXHIBIT B-3
Case 0:19-cv-63015-JIC Document 21 Entered on FLSD Docket 03/03/2020 Page 24 of 24
